Where the terms of an invalid contract embrace recitals in the nature of admissions of fact, such recitals may be offered in evidence as admissions, in any action between the parties not grounded on the contract (as here, in an action for the value of services performed and accepted), in so far as they are relevant to the issues of the case.
This is in no sense an enforcement of the obligations of the contract, and the rule of admissibility must be regarded as well settled in this state. Smith v. Pritchett, 98 Ala. 649,652, 13 So. 569; Eddins v. Galloway Coal Co., 205 Ala. 361,87 So. 557; Rainey v. Capps, 22 Ala. 288, 292.
We find no error in the ruling of the Court of Appeals, and the writ of certiorari will be denied.
Writ denied.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.